PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/802,760
Filing Date: 17 Jul 2015
Appellant(s): Audhkhasi et al.



James W. Proscia
47,010
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on December 12, 2020.

(1)	Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated May 21, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) 	WITHDRAWN REJECTIONS
None

(3)	NEW GROUNDS OF REJECTION
None

 (4) Response to Argument

Appellants’ arguments filed with respect to Rejections under 35 USC §101 in the Appeal Brief have been fully considered and they are not persuasive.  Examiner submits to the Board that the rejections applied are proper and should be maintained.

(4.1) 	Appellant’s Arguments regarding claim rejections under 35 U.S.C.  §101 

 (4.1.1) 	Appellant argues that additional limitations that reflect "an improvement in the functioning of a computer" indicate that "the claim integrates the judicial exception into a practical application. The claims increase the speed and accuracy at which a computing system trains or learns.

Appellant’s Arguments 
The mere inclusion of a mathematical formula further limiting the injected noise does not render the claims "directed to" a judicial exception or ineligible subject matter or patent ineligible. Additional limitations that reflect "an improvement in the functioning of a computer" indicate that "the claim integrates the judicial exception into a practical application and thus imposes a meaningful limit on the judicial exception. The claims improve the functioning of a learning computer or learning computing system. The present claims increase the speed and accuracy at which a computing system trains or learns. Simulations show that a noisy HMM converges faster than a noiseless HMM on the data set. Careful noise injection can speed the training process for a hidden Markov model (HMM). The proper noise appears to help the training process explore less probable regions of the parameter space. Fig 2 illustrates an example of noise that produces a 37% reduction in the number of iterations that it takes to converge to the maximum-likelihood estimate. Fig. 3 illustrates an example of simulation instances where the NHMM converges more quickly than does the standard or noiseless HMM that uses Gaussian mixture models. Fig. 4 illustrates that the NHMM may converge faster than an HMM with simple annealed noise added to the training data. A "proper injection of noise" improves "speech recognition." The improved functionality may be useful in "bio-informatics and genomics."


Examiner’s response
The 2019 Patent Subject Matter Eligibility Guidance (2019 PEG) published in January 2019 states the following:
 a law of nature, or a natural phenomenon. If the claim belongs to one of these groups, it is abstract. Then in Step 2A, Prong 2, the examiner should evaluate if the additional elements integrate the exception into a practical application by applying the judicial exception to a particular technological environment. If they do not do so, then in Step 2B, the examiner should determine if the additional element is significantly more than the abstract idea. If so, it may indicate presence of an inventive concept and the claim is then eligible. If not, the claim is not patent eligible.

Analysis of Independent claim 1
A learning computer system that estimates unknown parameters and states of a stochastic or uncertain system having a probability structure comprising a data processing system that includes a hardware processor that has a configuration that:
receives data;
generates random, chaotic, fuzzy, or other numerical perturbations of the data, one or more of the states, or the probability structure;
estimates observed and hidden states of the stochastic or uncertain system using the data, generated perturbations, previous states of the stochastic or uncertain system, or estimated states of the stochastic or uncertain system; and
causes perturbations or independent noise to be injected into the data, the states, or the stochastic or uncertain system so as to speed up training or learning of the probability structure 

    PNG
    media_image2.png
    64
    411
    media_image2.png
    Greyscale

wherein E is an E step of an expectation-maximization iteration; 
    PNG
    media_image3.png
    19
    15
    media_image3.png
    Greyscale
 is observed data: 
    PNG
    media_image4.png
    21
    15
    media_image4.png
    Greyscale
 is the latent variables; N is a noise random variable; 
    PNG
    media_image5.png
    23
    18
    media_image5.png
    Greyscale
 is a converged value of  
    PNG
    media_image6.png
    24
    36
    media_image6.png
    Greyscale
; 
    PNG
    media_image6.png
    24
    36
    media_image6.png
    Greyscale
 is a sequence of EM estimates; f is a probability distribution function.

Step 1 analysis
Claim 1 is directed to a learning computer system that estimates unknown parameters and states of a stochastic or uncertain system having a probability structure comprising a data processing system that includes a hardware processor. Therefore, it belongs to the category of “machine” and is one of the categories identified as patent eligible under 35 USC 101.

Step 2A, prong 1 
A learning computer system that estimates unknown parameters and states of a stochastic or uncertain system having a probability structure (mathematical concepts) comprising a data processing system that includes a hardware processor that has a configuration that: 
receives data;
generates random, chaotic, fuzzy, or other numerical perturbations of the data, one or more of the states, or the probability structure [generating perturbations, states, or the probability structure is computing the parameters of the model. This concept is associated with the “Mathematical Concepts” grouping and is considered to be an abstract idea];

causes perturbations or independent noise to be injected into the data, the states, or the stochastic or uncertain system so as to speed up training or learning of the probability structure and of system parameters or the states [injecting perturbations or noise into the data, the states, or the system may not be reasonably performed per se in the mind, but certainly can be done with paper and pencil. This concept is associated with the “Mental Process” grouping and is considered to be an abstract idea]; 
 the perturbations or independent noise satisfying the Noisy Expectation Maximization (NEM) prescriptive condition defined by equation 3:

    PNG
    media_image2.png
    64
    411
    media_image2.png
    Greyscale

wherein E is an E step of an expectation-maximization iteration; 
    PNG
    media_image7.png
    19
    15
    media_image7.png
    Greyscale
 is observed data: 
    PNG
    media_image8.png
    21
    15
    media_image8.png
    Greyscale
 is the latent variables; N is a noise random variable; 
    PNG
    media_image9.png
    23
    18
    media_image9.png
    Greyscale
 is a converged value of 
    PNG
    media_image6.png
    24
    36
    media_image6.png
    Greyscale
; 
    PNG
    media_image6.png
    24
    36
    media_image6.png
    Greyscale
 is a sequence of EM estimates; f is a probability distribution function [Equation 3 clearly sets forth a mathematical equation/model and thus this is part of the abstract idea under the mathematical concepts/calculations category.].



Step 2A, Prong 2: 
There are no elements that considered alone or as a whole integrate the judicial exception into some practical application. In particular, the claim recites additional elements of “receives data”, and “a computer system or a data processing system including a processor”.  The step of “receives data” represents an extra-solution activity (see MPEP 2106.05(g).  The “a computer system or a data processing system including a processor” is recited at a high-level of generality 

Step 2B: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of “a computer system or a data processing system including a processor” is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). In addition, “receives data” is extra-solution activity which is considered insignificant, in that the limitations are just nominal or tangential additions to the claim, and “receives data” is well-known.  The limitations therefore remain insignificant extra-solution activities even upon reconsideration, and do not amount to significantly more.  Thus taken alone, the individual elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  

Dependent claims 2-9, recite the abstract ideas of:
(claim 2) the data processing system has a configuration that causes the perturbations of the data, states, or probability structure to speed up training of a hidden Markov model (ineligible because it is part of the abstract idea (i.e. “mathematical concepts”));

(claim 4) system makes HMM state or parameter estimates and the perturbations are used to improve accuracy of the estimates (ineligible because it is part of the abstract idea (i.e. “mathematical concepts”));
(claim 5) the data processing system has a configuration that causes the perturbations of the data to speed up training of the hidden Markov model (ineligible because it is part of the abstract idea (i.e. “mathematical concepts”));
(claim 6) perturbations train or update one or more mixture models in the probability structure (ineligible because it is part of the abstract idea (i.e. “mathematical concepts”));
 (claim 7) one or more of the mixture models includes a Gaussian mixture model (ineligible because it is part of the abstract idea (i.e. “mathematical concepts”));
(claim 8) injected perturbations or noise has a rate that decays as training proceeds (ineligible because it is part of the abstract idea (i.e. “mathematical concepts”)); and
(claim 9) injection includes adding, multiplying, exponentiating the data, states, or probability structure with the perturbations or independent noise (ineligible because it is part of the abstract idea (i.e. “mathematical concepts”));

These claims deal with ineligible abstract ideas (i.e. “mathematical concepts”) and do not amount to significantly more than the abstract idea. When the elements are considered individually and as an ordered combination, the claims do not integrate the judicial exception 

Claim 10 is a non-transitory, tangible, computer-readable storage media claim reciting the same abstract ideas as claim 1. This claim is not patent eligible for at least the reasons discussed in the rejection of claim 1 above.
Claims 11-18 recite the same abstract ideas as claims 2-9. The claims are not patent eligible for at least the reasons discussed in the rejection of claims 2-9 above.

(4.2) 	Appellants’ Arguments regarding claim rejections under 35 U.S.C.  §101 

    (4.2.1) 	Like the USPTO's published example 41 claim that recites a mathematical concept but is eligible because it is integrated into a practical application, the instant claims using the Noisy Expectation Maximization (NEM) Theorem will benefit from faster training of learning computers and are patent eligible

Appellant’s Arguments 
USPTO's published patent eligibility example 41 present a claim that recites a judicial exception (i.e., mathematical concept) but is eligible because it is integrated into a practical application. Similarly, the instant claims can be explained by the Noisy Expectation Maximization (NEM) Theorem and despite the breadth of models and sciences that will benefit from faster training of learning computers, the claims are patent eligible. The USPTO's rationale for finding the claim eligible is: 

Like example 41, which includes "receiving a plaintext word signal," the present claims recite "receives data." The exemplary claim further recites "transforming the plaintext word signal" which is comparable to "generates ... perturbations" and "causes perturbations ... to be injected." Finally, the rational points to "transmitting the encoded ciphertext," which again is comparable to the step of "estimates ... states" from the instant claims. The claims are only applicable to training "learning computer system[s]." Like the example 41, which is limited to securing computer communications the present claims are limited to training learning computer systems. The limitations of receiving, generating, estimating and injecting provide a specific manner that sufficiently limits the claims. Like the claim in Example 41, the combination of additional limitations uses the mathematical formula for defining noise in a specific manner that 

Examiner’s response
The examiner takes the position that Example 41 was considered patent eligible because it practically applied the abstract idea of encryption by transmitting a message. The instant claims do not apply such a practical application and instead are only drawn to the abstract idea of using mathematical concepts.

 (4.3) 	Response to Appellants’ Arguments regarding claim rejections under 35 U.S.C.  §101 

(4.3.1) 	Similar to Claim 2 in example 3 from the USPTO guidance that includes significantly more and is patent eligible, the instant claims generate perturbations (i.e., carefully chosen noise) and inject them if they satisfy the NEM condition making the claims significantly more and patent eligible for being integrated into a practical application..

Appellant’s Arguments 
Claim 2 in example 3 from the USPTO guidance includes significantly more and is patent eligible. The claim is directed to abstract idea identified as mathematical operation of generating a blue noise mask. The claim recites the additional elements of comparing the blue noise mask to a gray scale image to transform the gray scale image to a binary image array and converting the binary image array into a halftoned image. These additional elements add significantly more to 
Comparing the mask to a gray scale image, as recited in the example, is similar to estimating states using data, perturbations, pervious states or estimated states. Like converting the binary image into a halftone image, the instant claims-generate perturbations and inject them if they satisfy the NEM condition (i.e., the data is converted into data with carefully chosen noise). Accordingly, the claims are patent eligible for being integrated into a practical application and containing significantly more.

Examiner’s response
The examiner takes the position that the Appellants are implying that their calculations are the improvement. They haven’t actually applied the abstract idea in a meaningful way to any practical application.

(4.4) 	Response to Appellant’s Arguments regarding claim rejections under 35 U.S.C.  §101 

(4.4.1) 	As in Example  39 provided by the USPTO's Patent Eligibility Guidance (PEG), where the Guidance explains why a claim directed to training neural network is patent eligible and does not invoke the abstract idea of a mental process, the instant claims dealing with training HMM  are patent eligible and do not invoke the abstract ideas

Appellant’s Arguments 
In Example  39 provided by the USPTO's Patent Eligibility Guidance (PEG), the Guidance explains why a claim directed to training neural network is patent eligible and does not invoke the abstract idea of a mental process.  In example 39, claim 1 recites "a learning computer system" for estimating unknown parameters and states of an uncertain system. Both the exemplary claim and the present claims begin by collecting data (e.g., "collecting a data set" and "receiving data"). Both claims recite modifying that data (e.g., "creating a first training set comprising ... the modified set" and "generates ... perturbations" and "causes perturbations  ...   to be injected into the data"). The claims then proceed to train the neural network (e.g., "training the neural network" and "estimates ... states").
Applicant clarifies that the improvement captured by the claims is not in the overall processing speed of the computer but rather the speed at which the computer is able to learn or the training speed of a learning computer system. 
It is highly likely that training learning systems will someday be "basic computer operation" as learning systems become more and more integrated into everyday technologies and improve the efficiency of everyday task.

Examiner’s response
The Examiner takes the position that improving the algorithms of a mathematical process may reduce the number of instructions to execute and thus increase the speed of execution of the algorithm, but it does not increase the speed of the computer. The speed of the computer can be increased only if the structure of the computer is modified or the way the instructions are stored, 
The Examiner takes the position that the applicant's improving the speed of execution of Hidden Markov Models of physical processes is not in any way related to basic computer operation. Therefore, the applicant's using an improved algorithm to speed up execution of HMM does not improve the functioning of the computer or any other technology. Even if the algorithm is an improved algorithm, it is still just a mathematical concept that isn’t practically applied to anything. So, the above arguments apply. The applicant's use of mathematical models in HMM is not patent eligible subject matter.
The abstract idea, AS CLAIMED, is not actually practically applied to anything. The Appellants can make the argument that it performs the calculations faster but if they are not going to do anything with the data then there is no practical application.

For the above reasons, it is believed that the rejections should be sustained.

								Respectfully submitted,
									/Kandasamy Thangavelu/
									Patent Examiner
Art Unit 2129

January 12, 2021

Conferees

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129                                                                                                                                                                                                       


TO

Rooks Kushman P.C.
1000, Town Center
Southfield, MI 48075-1238


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.